Citation Nr: 0206834	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-11 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which determined that new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for PTSD had not been received.  During 
the course of appeal an October 1999 Board decision reopened 
the veteran's claim for service connection and remanded the 
case to the RO for further development and for the RO to 
consider the claim of entitlement to service connection for 
PTSD.   


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat, and 
there is no credible supporting evidence that an in-service 
stressor, which has been medically linked to PTSD, actually 
occurred.

2.  The veteran does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 105(a), 1110 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304(f) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the statement of 
the case and supplemental statement of the case, as well as a 
June 2001 notice letter, informed the veteran of the evidence 
needed to substantiate his claim.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

VA has a further duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has procured service 
medical and personnel records as well as pertinent 
post-service medical reports identified by the veteran.  The 
veteran has not cited any records of relevant post-service 
treatment in addition to those that have already been sought 
and/or obtained and associated with the claims folder.  In 
this case, the veteran has been afforded VA PTSD 
examinations, and the RO has performed extensive research in 
an attempt to verify the claimed stressors, to include 
requests for information from multiple government 
organizations.  Therefore, VA has no duty to assist him 
further in procuring evidence necessary to support his claim.  
Consequently, the Board finds that the requirements of the 
VCAA and its implementing regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

A careful review of the veteran's service medical records 
indicates that they are essentially negative for any 
complaints or findings referable to PTSD, except that during 
a November 1970 examination, the veteran reported having 
experienced nervous symptoms.  Also, service medical records 
are negative for treatment for any physical injuries due to 
any physical attacks or beating while in Vietnam.  On 
separation examination in May 1972, the veteran's psychiatric 
evaluation was normal.

The veteran's DD Form 214 indicates that his military 
occupational specialty was as a preventive medicine 
specialist.  His AF Form 7, Airman Military Record, revealed 
that he had service in Vietnam from April 1971 to August 
1971.  The veteran was assigned as a preventive medicine 
service specialist with the 377th Dispensary, at Tan Son Nhut 
Air Force Base in the Republic of Vietnam.  

The veteran's personnel file contains a Military Police 
Report of July 1971 that records details of an incident at 
that time in which military police were notified of a 
shooting.  Investigation revealed that the veteran had 
assaulted a Vietnamese female by striking her in the stomach 
areas with his fist.  The veteran then struck a policeman who 
was attempting to apprehend the veteran.  Military police 
apprehended the veteran and discovered that the veteran had a 
straight razor in his pants pocket.  Complaints were made 
against the veteran, and the Vietnamese female who had been 
attacked by the veteran was treated for bruises to the hip 
and released.  The veteran was cited and then released to the 
377th SPS for further disposition.  Service records show that 
in August 1971, the veteran received Article 15 punishment 
for disorderly conduct as a result of this incident.

In October 1993, the veteran submitted a statement reporting 
that he had been attacked by Vietnamese civilians in April 
1971.  He stated he was hit and stoned and then detained in a 
jail by Vietnamese Police until later released to his unit.  
The veteran also reported seeing many wounded soldiers and 
casualties on the flight line while he did his job as a 
health inspector at the Air Force Base.  The veteran also 
stated that in February 1972, while stationed at Pope Air 
Force Base in North Carolina, he witnessed a friend getting 
shot by a civilian, and he was also shot at by the same 
person.  In a November 1993 statement, the veteran explained 
that he was unable to provide any identifying information 
concerning the individual who was shot.

During a VA examination in October 1993, the veteran stated 
that he had not been in combat and had never been shot at by 
the enemy.  He reported that his military duties consisted of 
spraying insecticide on aircraft to debug them and working 
with customs.  He described his stressor as the incident in 
which he was beaten up by Vietnamese civilians.  He also 
stated that he was roughed up by Vietnamese police who came 
to the scene, but that this episode was broken up by U.S. 
personnel and he was told to returned to the base.  After 
examination the examiner diagnosed dysthymia and alcohol 
dependence in remission.

A VA consultation report of a psychiatric assessment in 
October 1996 noted a provisional diagnosis of depression and 
anxiety.  Following a mental status evaluation, the report 
contains impressions of rule out PTSD with depression, and 
major depressive episode.

During a complete VA psychiatric evaluation in November 1996, 
the veteran complained of depression, sleep disorder, bad 
dreams, and anxiety, which affected his work.  After 
examination, the report contains Axis I diagnoses of PTSD; 
major depressive disorder with possible psychotic features; 
and rule out psychosis (not otherwise specified).  The 
associated psychological report noted that although the 
veteran's military history interview indicated minimal 
exposure to traumatic stressors, his score on CAPS and the 
Mississippi Scale were suggestive of PTSD symptomatology.  On 
this basis, the clinical psychologist concluded that the 
veteran appeared to meet the criteria for a diagnosis of 
PTSD.  

The associated social work summary noted that while serving 
in Vietnam, the veteran was stationed at Ton Son Nhut AFB and 
worked on the flight line fumigating planes and checking the 
shot records of departing soldiers.  His reported stressors 
consisted of seeing wounded soldiers departing, seeing dead 
soldiers in body bags ready to be loaded onto planes, being 
attacked by Vietnamese civilians, and being arrested by 
Vietnamese police.  

In a July 1997 statement, a licensed clinical psychologist at 
the Vet Center noted that the veteran was receiving treatment 
for symptoms of PTSD.   

During a September 1997 VA PTSD examination, the veteran 
reported that while in Vietnam he worked as an ambulance 
driver and hauled casualties.  He described an incident in 
Vietnam in which he was attacked by villagers and felt that 
his life was in danger.  The veteran complained of difficulty 
sleeping secondary to depression and irritability; and of 
feeling very anxious, and having flashbacks of Vietnam 
whenever a C147 flies overhead.  He described other symptoms 
including flashbacks, nightmares, avoidance, isolation, 
anhedonia, exaggerated startle response and hypervigilance.  

After examination, the examination report contains a 
diagnosis with a discussion noting that while in Vietnam the 
veteran had an experience which he felt was life threatening, 
that was when he was attacked by villagers.  He also had 
other experiences that brought him close to death while 
driving an ambulance and picking up casualties.  The report 
noted that the veteran currently met criteria for PTSD.  The 
Axis I diagnosis was PTSD; history of major depression.   

In October 1997 the veteran provided responses to a PTSD 
questionnaire including a statement which discussed various 
stressors experienced while he was in Vietnam.  The veteran 
stated that his military job required him to inspect and 
spray cargo planes and also to travel all over Vietnam to 
pick up dead and wounded personnel.  He reported that he 
counted and loaded dead soldiers onto planes.  He also stated 
that he witnessed the bodies of friends on the way home, and 
that he witnessed and  cared for many severely burned and 
wounded soldiers.  The veteran also reported going on a 
mission with others from Saigon to Long Binh after being 
issued M-16s with orders to protect themselves from attack.  
On the way he saw Vietnamese soldiers on both sides of the 
road and wanted an excuse to shoot and kill them.  The 
veteran stated that one night on his way back from Saigon to 
the Ton Son Nhut AFB, he was attacked with clubs, bricks, and 
bottles.  Shots were fired; and Vietnamese put him in jail in 
Saigon city.  From this incident he suffered bruises, cuts to 
his mouth and head, and he was hit on the back.

In a lay statement dated in July 1997 and received in October 
1997, a witness reported that he had been with the veteran in 
July 1971 when the veteran got into an argument with some 
Vietnamese.  The witness stated that these Vietnamese 
attacked the veteran with stones thrown at the veteran's 
face, head, and anywhere on the body they could hit.  The 
witness stated that the veteran was then taken to jail at 
gunpoint by the Vietnamese police.

In correspondence of February 1998, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) provided 
results of research pertaining to the veteran's claim.  This 
included a copy of a historical report submitted by the 377th  
U.S.A.F. Dispensary for July 1970 to July 1971, and extracts 
from Air Base Defense in the Republic of Vietnam 1961 to 
1973, which indicated that there were enemy attacks on Tan 
Son Nhut during the veteran's tour in Vietnam.

The report noted that the U.S. Air Force Office of Special 
Investigations was unable to document the incident concerning 
the veteran being attacked while on tour in Vietnam but that 
information concerning his involvement in such a incident 
should be maintained in his Official Military Performance 
File (OMPF).  

During a September 1998 hearing at the RO, the veteran 
testified that he and a companion were returning from 
downtown when a Vietnamese man started a fight, and a group 
of Vietnamese started to hit him with rocks, bars and bricks.  
Then a Vietnamese policeman came with his gun and the veteran 
was handcuffed and carried off to a jail in Saigon.  He was 
there for four to six hours until his first sergeant came and 
took him out of jail.  The veteran was unable to remember the 
name of the first sergeant who got him out of jail.  The 
veteran testified that he suffered bruises and cuts and pain 
in the back, neck and head, but no broken bones.  He was also 
unable to remember whether he had received any formal 
punishment from the unit commander.  The veteran stated that 
he did not seek any medical treatment for the injuries he 
sustained as he was afraid it might delay his departure from 
the country.  The veteran also claimed that the assault 
incident was one of the two stressors that cause him the most 
trouble and that the other reported stressor was having 
witnessed bodies being placed on planes to be sent home and 
feeling guilty about being a survivor.

At this hearing, the veteran also submitted a September 1998 
report from the Vet Center which reflected a continued 
diagnosis of PTSD.

In June 2000, the RO received a copy of a previously received 
statement in which the witness attested to the July 1971 
attack on the veteran.  This copy had additional annotation 
showing the witness's contact information and his unit and 
location while in Vietnam, and apparently his VA claims file 
number.  The witness indicated that he was in Vietnam from 
1970 to 1971, assigned to the 608th Transportation Co.

The RO obtained the veteran's complete personnel file in July 
2000.  Pertinent parts were discussed above pertaining to the 
July 1971 military police report and August 1971 Article 15 
punishment.

A review of a January 2002 Supplemental Statement of the Case 
(SSOC) shows that the RO reviewed the complete personnel file 
for the layperson who provided the statement dated in July 
1997 attesting that he witnessed the attack on the veteran in 
July 1971.  In the SSOC, the RO noted that the layperson 
served in Vietnam from approximately March 1970 to October 
1971 and was assigned there to the 608th Transportation 
Company.  The SSOC noted that other than the typical 
assignments of duty and personnel related issues, that the 
personnel file was essentially negative for any findings to 
corroborate the veteran's alleged encounter.  The SSOC 
indicated that the layperson's personnel file had been 
returned to his claims file located at the RO in Columbia, 
South Carolina.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Direct service connection may be granted only where a 
disability was incurred or aggravated in the line of duty and 
was not the result of the veteran's own willful misconduct 
or, for any claim filed after October 31, 1990, the result of 
the veteran's abuse of alcohol or drugs.  38 U.S.C.A. §§ 
105(a), 1110; 38 C.F.R. § 3.301(a) (2001).

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this regard, the Board notes that, under the pertinent 
criteria in effect prior to March 7, 1997, service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1996).

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in addition to demonstrating the 
existence of a stressor, the facts of a particular case must 
also establish that the alleged stressful event was 
sufficient to give rise to PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Subsequently, the Court further elaborated 
on its analysis in Zarycki.  Specifically, the Court held 
that the sufficiency of the alleged stressor is a medical 
determination and that, therefore, the adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  West v. Brown, 7 Vet. App. 70 
(1994).

The veteran claims entitlement to service connection for 
PTSD.  He does not contend that he was engaged in combat with 
the enemy and the Board has determined that the evidence does 
not warrant a preliminary finding that the veteran 
participated in combat with the enemy.  Instead, the veteran 
asserts that his two main stressors resulting in PTSD, as 
discussed above, have to do with a physical attack on him in 
1971 and with having witnessed bodies being placed on planes 
to be sent home.  He reported that he saw many wounded 
soldiers and casualties on the flight line while performing 
his duties as a health inspector at the Air Force Base.  

He also reported that he worked as an ambulance driver and 
hauled casualties; participated on a mission after being 
issued an M16 for protection; and that after returning to the 
United States he witnessed a friend getting shot by a 
civilian who also shot at the veteran. 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 
("MANUAL 21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... "[C]orroborating 
evidence of a stressor is not restricted to service records, 
but may be obtained from other sources."  Since the MANUAL 
21-1 October 1995 revision, the Court has held that the 
requirement in 38 C.F.R. § 3.304(f) for "credible supporting 
evidence" means that the "appellant's testimony, by itself, 
cannot establish the occurrence of a noncombat stressor."  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The Board finds that there is no verified stressor to serve 
as a basis for granting the veteran's PTSD claim.  The 
veteran asserts that in July 1971 he was attacked by a group 
of Vietnamese who, as the veteran asserted, hit him with 
rocks, bars and bricks, causing him to suffer bruises, cuts 
and pain in the back, neck and head; after which he was taken 
away by a Vietnamese policeman who placed the veteran in a 
jail in Saigon until the veteran's first sergeant got him 
out.  The veteran has provided a lay statement attesting to 
this as well.

However, with respect to the incident in July 1971, the 
veteran's military personnel records do not reflect that the 
veteran was attacked by a group of Vietnamese hitting him 
with rocks, bars and bricks and causing bruises, cuts and 
pain as described above.  Rather, these records show that the 
veteran received punishment under Article 15 for a violation 
of disorderly conduct in connection with an incident in July 
1971 in which according to the military police report, the 
veteran assaulted a Vietnamese woman and then a policeman; 
and that he was then apprehended by the U.S. military police.  
The only injuries recorded in the report pertained to those 
sustained by the woman whom the veteran assaulted.  Moreover, 
despite the veteran's assertion of being hit by rocks, bars 
and bricks, none of the service medical records show that the 
veteran sustained any physical injuries at that time.  The 
Board notes here, furthermore, that although this incident is 
verified in the military police report to the extent of the 
facts shown there, any disability arising from the veteran's 
own willful misconduct, such as shown in this situation, 
could not be service connected.  38 C.F.R. § 3.301.  

The veteran's other main claimed stressor was that of 
witnessing bodies being placed on planes to be sent home.  In 
this regard the Board notes that the historical report 
submitted by the 377th U.S.A.F. Dispensary for July 1970 to 
July 1971 shows that that unit's mission was to act as a 
medical treatment facility primarily intended to provide out-
patient services for non-hospital type ambulatory purposes.  
The unit also provided certain non-therapeutic services 
related to personnel health such as physical examinations, 
immunizations, medical administration and other preventative 
medical and sanitary measures necessary to support a primary 
military mission.  The report indicated that there was a 
subordinate unit, the 21st Aeromedical Staging Unit, with a 
primary mission of providing medical care for patients being 
staged through to designated hospital destinations.  However, 
the record shows that the veteran was assigned to the 377th 
Dispensary, and does not show that he was assigned to the 
21st Aeromedical Staging Unit.  There is no evidence to 
verify that the veteran's duties put him in a position to 
routinely witness wounded soldiers or bodies being placed on 
planes to be sent home; or to verify that  he worked as an 
ambulance driver hauling casualties or participated on a 
mission after being issued an M16 for protection.

With respect to the incident in which the veteran witnessed a 
shooting of his friend  by a civilian who also shot at the 
veteran, there is no verification of this incident and the 
veteran was unable to provide details that would enable 
verification.

However, USASCRUR did verify that there were enemy attacks on 
Tan Son Nhut during the veteran's tour in Vietnam.  However, 
the veteran has never claimed that his PTSD was related to 
stressors associated with these attacks; and none of the 
clinical evidence has related any diagnosis of PTSD to 
stressors associated with such enemy attacks.  

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; and there is no verified stressor on which the 
veteran's claim is based.  The Board finds, therefore, that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for PTSD.  
Accordingly, service connection for PTSD must be denied.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

